Case: 17-10037   Date Filed: 07/19/2017   Page: 1 of 2


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-10037
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 1:15-cr-00082-JRH-BKE-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus


MICHAEL SASSNETT,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                              (July 19, 2017)

Before HULL, WILSON and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 17-10037    Date Filed: 07/19/2017   Page: 2 of 2


      Brendan Fleming, appointed counsel for Michael Sassnett in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Sassnett’s revocation of supervised release and sentence are

AFFIRMED.




                                         2